t c memo united_states tax_court greg william gouveia a k a greg w gouveia a k a greg gouveia and carol ann gouveia a k a carol gouveia et al petitioners v commissioner of internal revenue respondent docket nos filed date joe alfred izen jr for petitioners michael e melone for respondent memorandum findings_of_fact and opinion marvel judge in separate notices of deficiency respondent determined the following income_tax deficiencies and 1cases of the following petitioners are consolidated herewith greg gouveia and carol gouveia docket no pago trust phillip norton trustee docket no and mckenzie trust charles boatright trustee docket no penalties with respect to petitioners’ federal income taxes greg william gouveia a k a greg w gouveia a k a greg gouveia and carol ann gouveia a k a carol gouveia docket no year deficiency dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure big_number greg gouveia and carol gouveia docket no year deficiency dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure big_number pago trust phillip norton trustee docket no year deficiency dollar_figure accuracy-related_penalty sec_6662 dollar_figure mckenzie trust charles boatright trustee docket no year deficiency dollar_figure accuracy-related_penalty sec_6662 dollar_figure petitioners filed separate petitions to redetermine the deficiencies and related penalties we consolidated these cases hereinafter this case for trial briefing and opinion pursuant to rule a because they present common issues of fact and law 2all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar the issues for decision are whether the petitions filed in the names of the pago and or mckenzie trusts should be dismissed for lack of jurisdiction whether the pago and or mckenzie trusts should be disregarded for federal_income_tax purposes even if the pago and or mckenzie trusts are not disregarded for federal_income_tax purposes whether the net_income of the rental real_estate business allegedly owned by the pago trust and the automobile restoration business allegedly owned by the mckenzie trust must be reported by greg gouveia petitioner and carol gouveia collectively referred to as the gouveias on their federal_income_tax returns for the years at issue whether the notice_of_deficiency for the gouveias’ and taxable years was timely if the pago and mckenzie trusts are respected for federal_income_tax purposes whether either trust is entitled to deductions for income distributions management fees or fiduciary fees and 3the only other issues raised in the notices of deficiency and petitions are computational whether petitioners are liable for the accuracy-related_penalty for negligence or disregard of rules or regulations pursuant to sec_6662 for each of the years at issue i background findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference when the petitions in these cases were filed the gouveia sec_4 resided in pismo beach california although the pago and the mckenzie trusts’ petitions alleged that the trusts maintained their principal places of business in california the parties did not stipulate or otherwise introduce any evidence regarding the addresses of the trustees of the trusts as of the date the petitions were filed a the gouveias’ automobile restoration business in petitioner started an automobile restoration business in his father’s garage petitioner had previously studied welding auto body and machine tool theory at a junior college in his cousin became a partner in the business but in petitioner purchased his cousin’s interest and continued the business under the name of brassworks in the 4only mr gouveia appeared and testified at trial however counsel for petitioners represented that mrs gouveia who is also a petitioner was aware of these proceedings had authorized mr gouveia and his counsel to represent her interests and has agreed to be bound by the results of this litigation course of brassworks’s business petitioner fabricated brass radiator reproductions for model t fords and shipped them worldwide to customers who restored those automobiles and petitioner also restored model t fords for resale at auctions from through petitioner worked full time for brassworks and the gouveias were the sole proprietors of the business from until in date the gouveias sold brassworks for dollar_figure to inga inc a corporation established by william and debra ingalls to purchase the business inga inc paid the gouveias part of the purchase_price as a downpayment and executed two promissory notes and an installment note for the remaining amount the principal amounts of the promissory notes were dollar_figure and dollar_figure which were payable with interest on their respective maturity dates of date and date the principal_amount of the installment note was dollar_figure which was payable to the gouveias with interest in monthly installments of dollar_figure beginning on date as part of the sale of brassworks petitioner agreed that he would no longer manufacture any brass radiators or water pumps b the gouveias’ real_estate investments in date the gouveias purchased a half acre of unimproved land located pincite and prado road san luis obispo california prado road property the prado road property was zoned for light industrial construction and petitioner subsequently developed that property into five commercial service units each unit consisted of commercial office space and had metal rollup doors which contained areas for light industrial work petitioner moved brassworks to this location and leased the remaining units to other tenants after developing the prado road property petitioner managed and maintained the property by hiring contractors locating tenants entering into lease agreements with tenants collecting rent payments and paying property taxes in and the gouveias earned dollar_figure and dollar_figure respectively in gross rental receipts from the prado road property ii pago trust a formation in approximately or petitioner explored the possibility of creating trusts and sought advice from a company called independent trust consultants petitioner also spoke with his tax_return_preparer john gragg about forming trusts 5in approximately or the gouveias made their first real_estate investment but they later sold the property for a loss around the gouveias invested in another parcel of real_estate which they leased with an option to buy and eventually sold for a small profit 6the record is silent as to the advice the company provided or its role if any in assisting petitioner with forming the trusts at issue but mr gragg was not experienced in that area in addition petitioner conducted his own independent research on the topic of trusts after deciding to form the trusts petitioner asked phillip norton7 to serve as trustee of the pago trust mr norton had met petitioner in when they were neighbors in the same office park and mr norton later rented office space from petitioner in or mr norton was involved in the communications business he had no experience managing a_trust or developing real_property petitioner then approached jeffrey jeter and asked for his help in creating a_trust mr jeter had been a business acquaintance of petitioner since approximately and had performed some tool and die work for brassworks mr jeter had no prior experience with trusts mr jeter and mr norton did not know each other personally but were introduced by petitioner during discussions about forming the trust on date mr jeter and mr norton executed a contract entitled pago trust a contractual fiduciary trust the contract contained a declaration of trust and a_trust indenture which together set forth the terms governing the administration of the trust 7phillip norton’s name erroneously appears as norton phillip on the notice_of_deficiency issued to the pago trust on the petition filed in the name of the pago trust and on all subsequent filings the declaration of trust identified mr jeter8 as the trust’s creator and mr norton as the trustee and described the pago trust as a common_law contractual business_trust organization governed by the common_law of england the declaration of trust further provided that the company formed under the trust shall be domiciled in california and shall not operate as a partnership_association joint_venture joint_stock_company corporation or statutory trust the trust_indenture described the purpose of the pago trust as fraternal social economic and remunerative and stated that the trustee s shall have freedom to conduct capitalistic enterprises dealing in properties patents copyrights trademarks formulae and equities and the acquisition of deeds and deeds of trust in the aforesaid county the trust_indenture granted sole dominion and control_over the administration of the trust to the trustee and expressly prohibited the creator and any beneficiaries from having any voice in the trust’s administration the trustee had the discretion to determine what amounts constituted capital or income and was required to distribute all capital_gain and income the trustee could resign only by tendering a written 8mr jeter was not compensated for creating the pago trust 9by use of the terms trust trustee beneficiary and other related terms we intend no implication as to the validity of the trusts involved in these cases dated and notarized document to the beneficiaries and board_of trustees the declaration of trust directed the trustee to create capital units of beneficial_interest in the form of certificates and to issue them to the beneficiaries in exchange for property contributed to the corpus of the company the beneficial_interest certificates entitled the holder to share in distributions but conveyed no interest in the trust corpus and conferred no rights to participate in the management control or administration of the trust the certificates were freely transferable and were presumed to be owned by the person who possessed them the owner was entitled to his share of any distributions by presenting the certificate to the board_of trustees and demonstrating his lawful possession of it on date the gouveias acquired capital units of the pago trust in exchange for dollar_figure and their agreement to assign the installment and promissory notes from the sale of brassworks to the pago trust a certificate for units in the pago trust was issued in the gouveias’ names and was signed by mr norton on date the brookes group acquired capital units of the pago trust in exchange for dollar_figure and its pledge to pay the pago trust as capital an amount not to exceed dollar_figure but not less than dollar_figure a certificate for units in the pago trust was issued in the brookes group’s name and was signed by mr norton the brookes group purports to be a private trust of the turks and caicos islands british west indies and the century trust company ltd purports to be the brookes group’s trusteedollar_figure in or early the gouveias assigned the installment and promissory notes from the sale of brassworks to the pago trustdollar_figure b operation of the pago trust prado road property on date the gouveias transferred the prado road property to the pago trust and in exchange received an installment note the pago trust agreed to pay the gouveias dollar_figure monthly beginning on date until the principal_amount of dollar_figure with interest was paid in full 10the record provides no additional information about the brookes group or the century trust company ltd 11there is conflicting evidence on record as to the date of this transaction the parties stipulated that the gouveias assigned the notes to the pago trust on date and attached to the copies of the installment note and one of the promissory notes on record are signed statements by the gouveias dated date which purport to assign the notes to the pago trust however the record indicates that on date the gouveias filed financing statements pursuant to the california uniform commercial code that assigned their rights as secured parties of the installment note and one of the promissory notes to the pago trust in the pago trust reported income from the installment note on its form_1041 u s income_tax return for estates and trusts which indicates it began receiving payments before also the trustee chronicle states that the notes were assigned on date as part of the transfer the gouveias’ existing loan on the prado road property was repaid allegedly by the pago trustdollar_figure on date the pago trust entered into a property management agreement property agreement with california property services cps that went into effect on date and continued until date under the terms of the property agreement cps agreed to act as agent for the pago trust and to perform the following duties with regard to the prado road property advertise the availability of the property for rent initiate and sign lease agreements collect rent payments evict tenants make and or supervise repairs hire and supervise contractors to maintain the property pay expenses and costs related to the property deposit all receipts collected into a_trust account for the pago trust and remit funds monthly to the pago trustdollar_figure on date the gouveias also agreed to act as the pago trust’s agent and to provide management services for the prado road property the trust paid the gouveias management fees for their services the relevant terms of the property management and maintenance agreement maintenance agreement 12the record does not indicate how the pago trust obtained the funds to satisfy the gouveias’ debt on the prado road property 13the trust’s records show that the pago trust never made any payments to california property services for its services under the contract between the gouveias and the pago trust are with only minor exceptions identical to those contained in the property agreement between cps and the pago trust and the formats of the two agreements closely resemble each other after the gouveias transferred the prado road property to the pago trust and through petitioner supervised repairs and improvements made by tenants and contractors to the inside and outside of the buildings oversaw maintenance and landscaping work responded to tenant complaints signed new lease agreements and paid all of the expenses related to the property from the pago trust’s bank account petitioner did not perform his management duties full time but tended to the pago trust’s business after hours to facilitate petitioner’s payment of expenses attributable to the prado road property and later the cross street property which we discuss below petitioner and mr norton met approximately three to four times each year during these meetings mr norton signed checks drawn on the pago trust’s bank accountdollar_figure petitioner had usually filled out in advance the checks that mr norton signed but mr norton also regularly signed groups of blank checks for petitioner’s use in addition 14mr norton’s compensation_for acting as trustee of the pago trust ranged from dollar_figure to dollar_figure per year mr norton signed checks payable to petitioner for his management fees which petitioner had already filled out cross street property on date the pago trust purchased unimproved land located pincite cross street san luis obispo california cross street property for dollar_figure petitioner arranged for the pago trust to borrow dollar_figure from mrs gouveia’s father edward kazmierski dollar_figure from maddalena real_estate and dollar_figure from a foreign lender in order to acquire the cross street propertydollar_figure petitioner did not consult with mr norton before the purchase of the cross street property or during its later development on date the gouveias entered into a construction_project manager agreement manager agreement in which they agreed to act as the pago trust’s agent and to manage and coordinate the construction of a commercial building on the cross street property the trust paid the gouveias management fees for their services throughout and petitioner hired contractors and located suppliers of raw materials in connection with the development of the cross street propertydollar_figure eventually 15the record contains no documentary_evidence identifying the person or entity that provided the dollar_figure to the pago trust 16according to the trust’s internal management records the pago trust financed the construction on the cross street property continued commercial service units similar to those petitioner had built on the prado road property were constructed and leased to tenants petitioner continued to manage the cross street property after its development by overseeing repairs supervising maintenance and landscaping responding to tenant complaints and initiating lease agreements trust income and distributions the pago trust filed form sec_1041 u s income_tax return for estates and trusts for the taxable years through dollar_figure mr norton signed all of the pago trust’s tax returns but did not review them for accuracy or compare the information reported on the returns to the pago trust’s accounting_records in the pago trust’s only source_of_income was inga inc ’s payments on the installment notedollar_figure for the taxable years through the pago trust derived its income solely from payments on the installment note and from rental fees paid for the units on the prado road property the pago trust’s real continued by borrowing against the prado road property and the cross street real_estate 17mary l vincent prepared all of the tax returns filed for the pago trust the mckenzie trust and the gouveias beginning with the taxable_year although petitioner did not know what her level of training was he chose ms vincent because she was familiar with trusts and form sec_1041 18all of the payments received on the installment note were deposited into the pago trust’s bank account estate rental business was profitable and the trust declared distributions each year from to the trust allegedly distributed more than dollar_figure to the brookes group with respect to its purported ownership of units of beneficial_interest in the pago trust distributions to the brookes group were made via wire transfer to the century trust company’s overseas bank account because the pago trust distributed all of its income each year and claimed a corresponding income distribution_deduction for those amounts it never reported any taxable_income or paid any taxes the schedules k-1 beneficiary’s share of income deductions credits etc attached to the pago trust’s form sec_1041 listed petitioner mrs gouveia and the brookes group as the beneficiaries of the pago trust according to the schedules k-1 the gouveias received the remaining percent of the pago trust’s distributions c examination of the pago trust’s tax_return on its form_1041 for the pago trust reported income and expenses allocable to the prado road property on schedule e supplemental income and loss the trust claimed deductions for interest taxes fiduciary fees trust manager fees and income distributions on date mr norton executed a form_56 notice concerning fiduciary relationship and a form_2848 power_of_attorney and declaration of representative on form_2848 mr norton designated attorney joe alfred izen jr to represent the pago trust before the internal_revenue_service irs for tax matters relating to the trust’s and taxable years mr norton did not authorize mr izen to perform any specific additional acts in the power_of_attorney and left the spaces on the form_2848 for any such authorizations blank the irs agent assigned to these cases accepted the form sec_56 and and never determined that they were invalid on date mr norton agreed to extend the time for assessment of the pago trust’s income_tax for until date by signing form_872 consent to extend time to assess tax on date respondent issued a notice_of_deficiency to the pago trust for its taxable_year in which respondent disallowed all of the pago trust’s deductions for business_expenses taxes depreciation income distributions management fees and fiduciary fees accordingly respondent increased the pago trust’s taxable_income by dollar_figure on date a timely petition for redetermination challenging the notice_of_deficiency was filed in this court on behalf of the pago trust the caption of the petition contained the name of the trust and its fiduciary and the petition was signed by joe alfred izen jr as attorney for the trust on date mr norton resigned as trustee by means of a written notarized notice of resignation addressed to the beneficiaries and the board_of trustees on date mary l vincent the appointed fiduciary for the pago trust appointed kathryn elizabeth adams as the new trustee on date respondent filed a written motion to dismiss the petition filed by pago trust for lack of jurisdiction on the same day a hearing on the motion was held in san francisco california and counsel for the parties presented oral argument after concluding that the motion presented a factual issue that required the presentation of evidence at trial we reserved ruling on the motion and stated that we would rule on the motion in this opinion iii mckenzie trust a formation in petitioner asked william hartmann to serve as creator of the mckenzie trust and charles boatright to act as its trustee mr hartmann is mrs gouveia’s stepfather mr boatright and petitioner attended the same church and eventually became friends mr boatright had no prior experience operating a_trust petitioner introduced mr hartmann and mr boatright to 19see supra note each other in the course of signing the documents to establish the mckenzie trust on date mr hartmann and mr boatright executed a contract entitled mckenzie trust a contractual fiduciary trust the contract contained a declaration of trust and trust_indenture the terms of which were identical to the pago trust’s formation documents although mr boatright never issued certificates representing the units of beneficial_interest in the mckenzie trust the parties stipulated that glenmere investments was the 100-percent beneficiary of the trust during the taxable years through dollar_figure glenmere investments and its fiduciary are located in nevis british west indies b operation of the mckenzie trust on date the mckenzie trust and petitioner executed a general agreement in which petitioner agreed to manage the mckenzie trust the terms of the agreement were vague requiring only that petitioner perform duties as the manager of the mckenzie trust and make sound business decisions which affect the function and operation of the said trust as a whole the trust paid petitioner management fees for his services 20the mckenzie trust’s tax returns for and have schedules k-1 that list glenmere investments as a beneficiary but there are no schedules k-1 attached to the and returns although the mckenzie trust was ostensibly engaged in the business of restoring model t fords it was petitioner who worked full time to order automotive parts from suppliers to purchase rusted model t ford chassis and to restore them into finished operable and safe model t ford speedsters for resale at auctions mr boatright signed checks from the trust’s bank account in advance so that petitioner could fill them out when he purchased automobile parts the mckenzie trust had no employees other than petitioner and all of the income earned by the mckenzie trust was attributable to petitioner’s labor no agent of glenmere investments was ever involved with the automobile restoration business allegedly conducted by the mckenzie trust petitioner filed form sec_1041 for the taxable years through in the name of the mckenzie trust which were signed by mr boatright the and returns claimed income distribution deductions for amounts allegedly distributed to glenmere investments and the trust did not pay any income taxes in or on the mckenzie trust’s return petitioner’s management fees were deducted on schedule c profit or loss from business as legal and professional services in computing the trust’s income that was distributed for the taxable_year the management fees paid to petitioner exceeded the mckenzie trust’s income and as a result the mckenzie trust did not make any distributions report any taxable_income or pay any taxes c examination of the mckenzie trust’s tax_return the mckenzie trust reported business income from the automobile restoration business and claimed deductions for attorney accountant and return preparer fees and other deductions the deductions claimed by the mckenzie trust exceeded its income and the trust did not make any distributions or pay any taxes in on date mr boatright signed form_2848 in which he designated mr izen to represent the mckenzie trust before the irs for tax matters relating to the trust’s and taxable years and form_56 mr boatright did not authorize mr izen to perform any specific additional acts in the power_of_attorney and left the spaces on the form_2848 for any such authorizations blank the irs agent accepted the form sec_56 and and never determined that they were invalid on date respondent issued a notice_of_deficiency to the mckenzie trust for its taxable_year in which respondent disallowed all of the mckenzie trust’s deductions for business_expenses management fees and fiduciary fees accordingly respondent increased the trust’s taxable_income by dollar_figure on date a timely petition for redetermination challenging the notice_of_deficiency was filed in this court on behalf of the mckenzie trust the caption of the petition contained the name of the trust and its fiduciary and the petition was signed by joe alfred izen jr as attorney for the trust on date respondent filed a written motion to dismiss the petition filed by the mckenzie trust for lack of jurisdiction which we address in the opinion that follows iv the gouveias’ income_tax returns for and on their income_tax returns for the years at issue the gouveias reported the following amounts schedule c schedule e total gross year interest net profit loss net inc loss income dollar_figure -0- dollar_figure dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the following items of income from the pago trust and or the mckenzie trust were included in the above amounts interest trust distribution management fees reported as schedule c gross_receipts dollar_figure big_number big_number unable to to to determine1 determine1 determine1 dollar_figure big_number big_number unable -0- dollar_figure big_number unable year 1schedules b c d and e were not attached to the copy of the gouveias’ form_1040 u s individual_income_tax_return for that is included in the record the gouveias reported dollar_figure of schedule c net profit on their form_1040 none of the gouveias’ tax returns for the years at issue identified the mckenzie trust as the source of any income reported on the returns it appears however that the management fees reported on schedules c attached to some of the gouveias’ tax returns for the years at issue were those paid_by the mckenzie and or pago trusts on date the gouveias agreed to extend the time for assessment of their income_tax for until date by signing form_872 on date the gouveias agreed to further extend that date until date and signed another form_872 on date the gouveias signed form_872 for their taxable_year which extended the time for assessment until date on date respondent issued a notice_of_deficiency for and which was issued more than but less than years after the and returns were filed on date respondent issued a separate notice_of_deficiency for and in the notices of deficiency respondent increased petitioner’s schedule c income and expenses by the amounts reported on the mckenzie trust’s tax returns increased the gouveias’ schedule e rental income and expenses by the amounts reported on the pago trust’s tax returns and increased the gouveias’ capital_gain and interest_income by the pago trust’s capital_gain and interest_income opinion i motions to dismiss for lack of jurisdiction rule a provides that a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person rule c further provides that the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the jurisdiction from which such person’s authority is derived under california law a trustee is entitled to institute legal proceedings on behalf of a_trust cal prob code sec west supp 21respondent did not increase the gouveias’ schedule e expenses for by the amount of management fees reported on the pago trust’s tax_return in the motions to dismiss the cases filed on behalf of the pago and mckenzie trusts respondent alleges that both trusts have failed to show that mr norton and mr boatright were acting as trustees on date when the petitions were filed mr norton and mr boatright have ever been represented by mr izen in connection with the filing of the petitions and mr norton and mr boatright authorized mr izen to file the petitions on behalf of the trusts as a result respondent argues the petitions were not filed by the proper party and we should dismiss the trusts’ petitions for lack of jurisdiction petitioners argue that by signing form sec_56 and mr norton and mr boatright identified themselves as participants in the trust arrangement and authorized mr izen to represent the pago and mckenzie trusts petitioners further argue that because respondent never challenged the validity of form sec_56 and forms during the audit or at any other proceeding respondent should be estopped from asserting that mr izen lacked authority to file the petitions on behalf of the pago and mckenzie trusts unless a petition is filed by the taxpayer or someone lawfully authorized to act on behalf of the taxpayer we are without jurisdiction to consider the petition see 65_tc_346 petitioners have the burden of proving that this court has jurisdiction by establishing affirmatively all facts giving rise to our jurisdiction see patz trust v commissioner 69_tc_497 after reviewing the record we conclude that petitioners have failed to carry their burden_of_proof although the trusts’ petitions conformed to rule a and mr norton and mr boatright may have been the proper parties to petition this court on behalf of the trusts neither mr norton nor mr boatright actually petitioned this court on behalf of the trusts rather mr izen signed the petitions as counsel for the pago and mckenzie trusts petitioners have not shown that mr norton or mr boatright authorized or ratified the filing of the petitions on behalf of either trust neither the internal_revenue_code nor the tax_court rules_of_practice and procedure define the means by which a taxpayer authorizes an attorney to file a petition in this court see sec_7452 rule whether a taxpayer has properly granted an attorney the authority to petition the tax_court is a factual issue governed by the common_law principles of agency 85_tc_359 70_tc_623 trans world travel v commissioner tcmemo_2001_6 john arnold executrak sys inc v commissioner tcmemo_1990_6 in order to bind the principal the agent must have either actual or apparent 22see infra note authority or the principal must ratify the agent’s acts trans world travel v commissioner supra authority may be granted by express statements or may be derived by implication from the principal’s words or actions restatement agency 2d sec_26 whether an agent is authorized to act for the principal is decided by taking into account all the circumstances including the relationship of the parties the common business practices the nature of the subject matter and the facts of which the agent has notice concerning objects the principal desires to accomplish id at sec_34 we must decide the extent of mr izen’s authority to act for the trusts on the basis of all the facts and circumstances revealed by the record adams v commissioner supra pincite kraasch v commissioner supra pincite mr norton only became aware of respondent’s examination of the pago trust after a brief conversation with petitioner in and they never discussed the matter again mr norton had never met with or spoken to mr izen before the trial in this case further mr norton testified that he did not recall authorizing the hiring of an attorney for the pago trust or authorizing an attorney to file a petition with this court petitioners have not offered any evidence or elicited any testimony upon which we can conclude that mr norton later ratified the filing of the petition and it is unlikely that any such evidence exists given mr norton’s limited knowledge of respondent’s audit of the pago trustdollar_figure in addition petitioners did not present any testimony from mr boatright to establish that he authorized mr izen to file the petition for the mckenzie trust and they did not offer any evidence that he later ratified mr izen’s actions the failure to produce such evidence or available testimony leads us to conclude that mr boatright did not authorize or ratify the filing of the petition for the mckenzie trust 6_tc_1158 affd 162_f2d_513 10th cir petitioners rely solely on the form sec_56 and signed by mr norton and mr boatright to establish our jurisdiction however filing a form_56 merely notifies respondent of a fiduciary relationship and entitles the fiduciary to receive communications regarding the tax matters specified therein no provision of form_56 operated to create an agency relationship 23in addition the record casts doubt on whether mr norton was still acting as trustee for the pago trust on date when the petition was filed mr norton apparently attempted to resign as trustee in april of but he did not tender his official resignation until date although mr norton’s participation in the pago trust’s operation was negligible throughout its existence petitioners have not demonstrated that he performed any acts as trustee after date the date he signed the form sec_56 and other than tendering his official resignation between mr izen and either trust or between mr izen and the trustees by filing form_2848 the taxpayer authorizes the representative to represent the taxpayer before the irs and to perform any act that the taxpayer can perform subject_to certain exceptions not relevant here while the filing of form_2848 is a factor we consider in deciding whether the petition was filed with the actual or apparent authority of the taxpayer it is not determinative we also consider all of the facts and circumstances in our analysis of the existence and scope of an agency relationship see john arnold executrak sys inc v commissioner supra shopsin v commissioner tcmemo_1984_ affd without published opinion 751_f2d_371 2d cir in trans world travel v commissioner supra john arnold executrak sys inc v commissioner supra and shopsin v commissioner supra we held that the taxpayer’s accountant or attorney had acted as the taxpayer’s authorized agent in filing and signing the petition filed with this court on facts showing that in addition to executing form_2848 and appointing the accountant or attorney as its representative the taxpayer routinely delegated the handling of all tax matters to the agent spoke regularly with the agent in regard to tax matters relied on the agent for advice and deferred to the agent’s judgment on a continuing basis and established a pattern of forwarding all tax communications from the commissioner to the agent other than petitioners’ having filed form_2848 none of the facts or circumstances mentioned in the cases discussed above are present herein in the absence of any credible_evidence to establish that mr izen and the trustees had a relationship from which we could infer that a sufficient grant of authority occurred or that they ever communicated with each other regarding the filing of petitions on behalf of the trusts we find that petitioners have failed to prove that the trustees authorized mr izen to petition this court on behalf of the pago and mckenzie trusts accordingly we grant respondent’s motion to dismiss the petitions filed by the pago and mckenzie trusts for lack of jurisdiction on the ground that no proper persons have petitioned the court as a result of our ruling we do not consider or decide any issue raised in the petitions filed in the names of the pago and mckenzie trusts ii statute of limitation sec_24 sec_6501 provides that the amount of any_tax imposed shall be assessed within years after the return was filed however if the taxpayer omits_from_gross_income an amount properly includable that is in excess of percent of the gross_income reported on the return the tax may be assessed within years from the date the return was filed sec_6501 any amount that is omitted from gross_income but is disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item shall not be taken into account for purposes of computing the amount of gross_income omitted from the return sec_6501 in applying sec_6501 we must consider whether an adjustment to the taxpayer’s gross_income might be apparent from the face of the return to the reasonable man 64_tc_460 although sec_6501 does not require that the return disclose the exact amount of the 24as a preliminary matter we note that the gouveias did not raise the statute_of_limitations as a defense in their pleadings as required by rule however we granted respondent leave to file an amendment to answer that addressed the statute_of_limitations issue subsequently both parties discussed the issue in their pretrial memoranda and on brief under these circumstances we consider the issue to have been tried by consent of the parties rule b 103_tc_525 affd 100_f3d_778 10th cir anderson v commissioner tcmemo_1993_288 affd without published opinion 36_f3d_1091 4th cir omitted income the return should provide respondent with a ‘clue’ to the existence of the error quick trust v commissioner 54_tc_1336 affd 444_f2d_90 8th cir respondent bears the burden of proving that the year period for assessment applies 38_tc_84 affd 318_f2d_786 10th cir the gouveias assert that the pago and mckenzie trusts’ form sec_1041 and attached schedules k-1 must be considered along with the gouveias’ individual income_tax returns when read together the gouveias argue their returns and the trusts’ returns provided adequate_disclosure of the nature and amount of the omitted items of income therefore the gouveias argue assessment of deficiencies for and is barred by the 3-year statute_of_limitations respondent argues that the 6-year period of limitations of sec_6501 applies to the gouveias’ and taxable years because the amount of gross_income the gouveias failed to report from the pago and mckenzie trusts exceeded percent of the amount of gross_income stated on the gouveias’ returns respondent further argues that the gouveias’ tax returns did not adequately disclose the nature and amount of omitted income attributable to the mckenzie trust and that the income from the mckenzie trust alone exceed sec_25 percent of the gross_income the gouveias reported we agree with respondent for the reasons that follow the gouveias reported gross_income of dollar_figure and dollar_figure on their and returns respectively twenty-five percent of these amounts is dollar_figure and dollar_figure respectively the mckenzie trust reported gross_income of dollar_figure and dollar_figure in and respectively which exceed sec_25 percent of the gross_income reported by the gouveias for and although the gouveias’ returns listed the pago trust as a source_of_income the returns contained absolutely no reference to the mckenzie trust where the individual return makes no reference to the trust as a source_of_income we do not consider any documents in addition to the individual returns in determining whether the omitted income was adequately discloseddollar_figure connell bus co v commissioner tcmemo_2004_131 reuter v commissioner tcmemo_1985_607 we conclude therefore that respondent was not apprised of the nature and amount of the omitted income attributable to the mckenzie trust accordingly we hold that the 6-year period of limitations in sec_6501 applies to the gouveias’ and taxable years and that respondent’s determination with respect to those years was timely 25even if we looked beyond the gouveias’ returns to the mckenzie trust’s and returns including the attached schedules k-1 they could not have adequately disclosed the omitted income because they contained absolutely no mention of the gouveias iii burden_of_proof the gouveias argue that sec_7491 shifts the burden_of_proof to respondent with respect to all other issues the gouveias further contend that according to the court_of_appeals for the ninth circuit respondent bears the burden_of_proof in unreported income cases respondent contends that the gouveias do not meet the requirements of sec_7491 and further contends that respondent’s determinations are entitled to the presumption of correctness although our resolution of the issues in this case is based on the preponderance_of_the_evidence rather than the allocation of the burden_of_proof we address the parties’ arguments in the discussion that follows in general respondent’s determinations in the notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving them wrong 290_us_111 where the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the tax_liability of the taxpayer the burden_of_proof shifts to the secretary but only if the taxpayer has complied with substantiation requirements has maintained all required records and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 in cases of unreported income the court_of_appeals for the ninth circuit to which an appeal in this case apparently would lie absent a stipulation to the contrary requires that the commissioner provide a minimal evidentiary foundation connecting the taxpayer to the unreported income before the presumption of correctness attaches to respondent’s determination see 774_f2d_932 9th cir 596_f2d_358 9th cir revg 67_tc_672 92_tc_661 residential mgmt servs trust v commissioner tcmemo_2001_297 johnston v commissioner tcmemo_2000_315 once the commissioner has met this initial burden of production the taxpayer must establish by a preponderance_of_the_evidence that the commissioner’s determination is arbitrary or erroneous rapp v commissioner supra petzoldt v commissioner supra residential mgmt servs trust v commissioner supra we defer to the court_of_appeals for the ninth circuit’s evidentiary requirement under the doctrine set forth in 54_tc_742 affd 445_f2d_985 10th cir however we note that the court_of_appeals for the ninth circuit’s rule does not automatically shift the burden_of_proof regarding the unreported income to respondent as alleged by the gouveias after reviewing the record we find that respondent has introduced ample evidence connecting the gouveias to the income- producing activities of the pago and mckenzie trusts the record shows that petitioner managed and developed rental real_estate properties owned by the pago trust and that petitioner worked full time in furtherance of the automobile restoration business allegedly conducted by the mckenzie trust moreover the pago and mckenzie trusts compensated petitioner for his management services and the gouveias received distributions from the pago trust see johnston v commissioner supra accordingly we hold that respondent’s determination is entitled to the presumption of correctness we also hold that sec_7491 does not shift the burden_of_proof to respondent petitioners failed to produce credible_evidence that the pago and mckenzie trusts should be respected for federal_income_tax purposes as required by sec_7491 moreover petitioners did not prove that they had complied with relevant substantiation requirements that they had maintained all records required by the internal_revenue_code and that they had cooperated with reasonable requests for witnesses information documents meetings and interviews consequently sec_7491 does not shift the burden_of_proof on the factual issues raised in this case to respondent and petitioners must bear the burden_of_proof on all issues in this case other than the statute_of_limitations issue under section dollar_figure iv whether the pago and mckenzie trusts lack economic_substance respondent argues that the pago and mckenzie trusts were sham entities with no economic_substance and should be disregarded for federal_income_tax purposes alternatively respondent argues that the income earned by the pago and mckenzie trusts should be taxed to the gouveias under the assignment_of_income_doctrine or the grantor_trust_rules of sec_674 sec_675 and sec_677 petitioners dispute each of respondent’s arguments and contend that the mckenzie trust and pago trust engaged in extensive economic activity and that the trusts cannot be characterized as shams because a valid business_purpose for each trust existed taxpayers have a legal right by whatever means allowable under the law to structure their transactions to minimize their tax obligations see 293_us_465 transactions however that have no significant purpose other than to avoid tax and do not reflect economic reality will not be recognized for federal_income_tax purposes see 79_tc_714 affd 731_f2d_1417 9th cir we have held that if a transaction has not altered 26although respondent has the initial burden of production with respect to the penalty imposed under sec_6662 the burden_of_proof remains on petitioners sec_7491 any cognizable economic relationships we must look beyond the form of the transaction and apply the tax law according to the transaction’s substance see 73_tc_1235 this principle applies regardless of whether the transaction creates an entity with separate existence under state law zmuda v commissioner supra pincite in deciding whether a purported trust lacks economic_substance we consider the following factors whether the taxpayer’s relationship as grantor to property purportedly transferred into trust differed materially before and after the trust’s formation whether the trust had a bona_fide independent_trustee whether an economic_interest in the trust passed to trust beneficiaries other than the grantor and whether the taxpayer honored restrictions imposed by the trust or by the law of trusts markosian v commissioner supra pincite4 norton v commissioner tcmemo_2002_137 castro v commissioner tcmemo_2001_115 buckmaster v commissioner tcmemo_1997_236 hanson v commissioner tcmemo_1981_675 affd per curiam 696_f2d_1232 9th cir a the gouveias’ relationship to the trusts’ property the first factor we consider in deciding whether a_trust has economic_substance is whether a taxpayer’s relationship as grantor to the property transferred into trust differed materially before and after the trust’s formation markosian v commissioner supra pincite in considering this factor we look to the economic realities of the arrangement to ascertain the true grantor of the trust regardless of who is named as grantor in the declaration of trust zmuda v commissioner supra pincite 77_tc_614 buckmaster v commissioner supra pago trust although mr jeter was the nominal grantor petitioner clearly initiated the establishment of the pago trust petitioner solicited mr jeter’s assistance in signing the trust documents aware of the fact that mr jeter had no prior experience with trusts and chose mr norton to serve as trustee at petitioner’s direction mr jeter appointed mr norton to act as the trustee having previously met mr norton only once mr jeter testified that he understood that once he signed the trust documents and appointed a trustee he would play no role in the management or operation of the trust according to mr jeter he was helping out a friend and since he knew nothing about trusts he simply followed petitioner’s orders further mr jeter knew nothing about the pago trust’s business except that the trust was some form of a tax_shelter in addition only petitioner contributed_property to the trust and the installment note promissory notes and the prado road property were the only assets held by the pago trust until therefore we find that mr jeter was merely a straw_man used to form the pago trust and that petitioner was in substance its true grantor see zmuda v commissioner supra pincite buckmaster v commissioner supra petitioner’s relationship to the prado road property remained essentially unchanged and petitioner conducted his real_estate investment affairs in the same manner both before and after the pago trust was formed before petitioner purchased the unimproved prado road property managed all aspects of renting and maintaining the industrial facility he had developed on the property and collected all of the profits attributable to the property after when petitioner transferred the prado road property to the pago trust petitioner continued to manage the property under the pretext of the maintenance agreement through his payment of the pago trust’s monthly expenses using the trust’s bank account petitioner also maintained access to the income that the pago trust received from the installment note and could use those funds to further the real_estate investments he made through the trust petitioner continued to deal in real_estate by selecting the cross street property for the pago trust to purchase arranging for financing developing the property into another industrial facility and managing it under a contract with the trust further petitioner continued to receive a significant portion of the profits from the prado road property in the form of management fees and distributions from the trust comparing the situations before and after the creation of the pago trust the only discernible differences in petitioner’s relationship to the prado road property and to his real_estate investment activities were that he used the pago trust’s bank account to deposit income and pay expenses generated by the rental properties and petitioner received profits from the rental property in the form of management fees and income distributions petitioner admitted at trial that the only difference between the managerial duties he performed as the owner of the prado road property and the duties he performed under the maintenance agreement was that he was responsible for getting the work done he could not procrastinate and he kept better business records these differences hardly rise to the level of being material we find that the gouveias’ relationship to the trust property before and after its transfer to the pago trust was not materially different see norton v commissioner supra lund v commissioner tcmemo_2000_334 this factor favors respondent mckenzie trust with respect to the mckenzie trust we likewise conclude that mr hartmann was merely a straw_man in forming the mckenzie trust and that petitioner was its true grantor petitioner arranged for mr hartmann to act as the trust’s creator and petitioner selected mr boatright a personal friend whom petitioner knew to be unfamiliar with trusts to serve as trustee mr hartmann appointed mr boatright as trustee without having met him before signing the trust documents further the record is devoid of any evidence that anyone other than petitioner who contributed his services and technical expertise in restoring automobiles transferred any property or services to the mckenzie trust therefore we find that petitioner was the true grantor of the mckenzie trust see zmuda v commissioner t c pincite buckmaster v commissioner tcmemo_1997_ before forming the trust petitioner had operated brassworks as a sole_proprietorship after selling brassworks to the ingallses petitioner returned to the automobile restoration business and operated it under the name of mckenzie trust charles boatright trustee although petitioner no longer fabricated radiators he continued to restore model t fords further petitioner continued to receive essentially all of the profits from the automobile restoration business in the form of management fees the only apparent difference in petitioner’s conduct of the business after he formed the trust was that he used the mckenzie trust’s bank account for all of his business transactions and the profits he retained from the business were disguised as management fees we find that the gouveias’ use of the trust property before and after its transfer to the mckenzie trust was not materially different see castro v commissioner tcmemo_2001_115 buckmaster v commissioner supra this factor favors respondent b independent_trustee the second factor we consider is whether the trust had a bona_fide independent_trustee markosian v commissioner t c pincite4 whether the nominal trustee had any meaningful role in the operation of the trust or exercised any control_over the trust is significant to our consideration of this factor see zmuda v commissioner supra pincite norton v commissioner tcmemo_2002_137 lund v commissioner supra pago trust the only act mr norton performed as trustee of the pago trust was to sign various trust documents such as the trust’s declaration and indenture the checks drawn on the trust’s account and the trust’s income_tax returns mr norton understood that the trust served as a business organization formed to hold the real_estate petitioner intended to develop and that paying the trust’s bills would be the only duty required of him because mr norton never possessed the pago trust’s checkbook on the few occasions he and petitioner met each year mr norton signed several blank checks at a time as well as checks that petitioner had already filled out mr norton’s lack of participation in the pago trust is further demonstrated by his failure to review any of the trust’s formation documents before signing them his failure to review any of the pago trust’s business records or the income_tax returns he signed and his failure to inquire into the reasonableness of the management fees the pago trust paid petitioner moreover mr norton never participated in selecting the cross street property or in any decisions with regard to its development and the record lacks any credible_evidence that mr norton controlled any significant trust decisions in contrast petitioner exercised complete control_over the trust’s assets and made all decisions relating to the trust’s daily business under the authority granted to him in the maintenance and manager agreements moreover petitioner maintained the unfettered discretion to determine the amount of his own management fees as a result we find that no independent_trustee had any meaningful role in operating the pago trust see markosian v commissioner supra pincite zmuda v commissioner supra pincite norton v commissioner supra lund v commissioner tcmemo_2000_334 this factor favors respondent mckenzie trust the evidence on record with respect to mr boatright’s influence and control_over the mckenzie trust is limited to the appearance of his signature on various trust documents including the trust’s declaration and indenture the checks drawn on the trust’s account and the trust’s income_tax returns the record lacks any credible_evidence that mr boatright functioned as an independent_trustee mr boatright did not testify at trial and we conclude based on his failure to do so that his testimony would have been unfavorable to petitioners wichita terminal elevator co v commissioner t c pincite christal v commissioner tcmemo_1998_255 it is apparent from the record that petitioner controlled the operation of the mckenzie trust pursuant to the general agreement the mckenzie trust granted petitioner broad managerial powers over the trust which he exercised by controlling the day- to-day operation of the automobile restoration business in fact no one other than petitioner performed any work for the mckenzie trust and all of the income earned by the trust was attributable to his expertise therefore we find that no independent_trustee had any meaningful role in operating the mckenzie trust see zmuda v commissioner t c pincite markosian v commissioner supra pincite norton v commissioner supra lund v commissioner supra this factor favors respondent c economic interests the third factor we consider is whether a genuine economic_interest in the trusts passed to anyone other than the gouveias markosian v commissioner supra pincite pago trust petitioners have not offered any admissible evidence that identifies the owners or beneficiaries of the brookes group or the ultimate recipient of the funds distributed to its foreign beneficiary at trial counsel for respondent elicited testimony that shows petitioner possessed the original copy of the brookes group’s certificate for units of beneficial_interest in the pago trust further the record is devoid of any credible_evidence that the brookes group ever fulfilled its commitment to advance funds to the pago trust to purchase real_estate it is inconceivable that petitioners would assign to the trust the steady stream of income from the installment note and receive only percent of the trust’s distributions in returndollar_figure it is also inconceivable that petitioners in exchange for 27we are also unpersuaded by petitioner’s testimony that he transferred his property to the pago trust because he needed only percent of the trust’s income to live on and he thought that operating the business in trust form would guarantee him a lifetime of income distributions payments to begin in the year would transfer their profitable rental real_estate into a_trust that was required to pay percent of its income to the brookes group see castro v commissioner tcmemo_2001_115 buckmaster v commissioner tcmemo_1997_236 petitioners have not introduced any evidence that the brookes group was anything more than an intermediary designed to move money offshore on these facts we conclude that petitioners have failed to prove that any economic_interest passed to any other beneficiaries see markosian v commissioner t c pincite this factor weighs against petitioners mckenzie trust petitioners failed to produce any admissible evidence that identifies the owners or beneficiaries of glenmere investments the purported 100-percent beneficiary of the mckenzie trust and petitioners have not offered any credible_evidence that glenmere investments ever received any distributions from the trust in fact the certificate for units of beneficial_interest was never actually issued to glenmere investments further in the trust paid more than half of its profits from the automobile restoration business to petitioner in management fees and in and presumably in petitioner’s management fees exceeded the trust’s business profits leaving no income to distribute on these facts we conclude that petitioners have failed to prove that any economic_interest passed to any other beneficiaries see id castro v commissioner supra this factor weighs against petitioners d restrictions imposed by the trusts or the law of trusts the fourth factor we consider is whether the gouveias honored restrictions imposed by the trusts or by the law of trusts markosian v commissioner supra pincite pago trust the terms of the trust granted dominion and control_over the administration of the trust to mr norton however the broad authority granted to petitioner under the maintenance and manager agreements imposed few if any restrictions on petitioner’s management of the pago trust petitioner rather than mr norton made all decisions regarding the trust’s assets without having consulted with or having sought approval from the trustee moreover petitioner had the absolute discretion to withdraw management fees from the trust and was not restricted in any meaningful way by the trustee or the terms of the trust accordingly we find that petitioners were not bound by any restrictions imposed by the trust or the law of trusts see id norton v commissioner tcmemo_2002_137 this factor weighs against petitioners mckenzie trust under the broad authority granted to petitioner in the general agreement petitioner dealt freely with the trust’s funds to purchase automotive parts and the model t ford chassis he restored the record does not indicate that petitioner ever consulted with mr boatright before purchasing supplies for the business or selling the restored automobiles even though the terms of the trust granted dominion and control_over its administration to mr boatright further while the terms of the trust mandated that the trust distribute percent of its profits to glenmere investments petitioner withdrew trust income in the form of management fees without restriction which left little if anything to be distributed to the nominal beneficiary of the trust accordingly we find that petitioners were not bound by any restrictions imposed by the trusts or the law of trusts markosian v commissioner supra pincite norton v commissioner supra this factor weighs against petitioners e conclusion after reviewing the record we cannot conceive of any reason other than tax_avoidance for the gouveias to have transferred a substantial portion of their personal income and property and to have provided their full-time labor to the pago and mckenzie trusts our conclusion is supported by the inherent implausibility of the trust arrangement and petitioners’ failure to provide any legitimate reason for creating the trusts at trial petitioner asserted that he chose the trust form to conduct his businesses so that he would earn the income without incurring any liability however petitioner was unable to articulate any liability issues that could potentially arise in the course of his businesses which undermines petitioner’s claim that asset protection was a consideration in forming the trusts on the other hand petitioner testified that he did not expect that the mckenzie trust’s automobile restoration business would be profitable we find petitioner’s testimony to be completely self-serving often contradictory and lacking in credibility petitioners further contend that petitioner formed the pago trust to obtain foreign financing while maintaining an interest in the property however the record is devoid of any credible_evidence that the brookes group ever transferred any funds to the pago trust to the contrary the pago trust borrowed funds from a variety of domestic sources in order to purchase and develop the cross street property petitioner was not aware of the brookes group’s having ever fulfilled its commitment to provide funds to the pago trust and could not explain why the pago trust continued to wire funds overseas to the brookes group petitioners have not offered any persuasive arguments in support of their contention that the trusts are not shams after considering the four factors set forth in markosian v commissioner t c pincite4 it is clear that the pago and mckenzie trusts were shams which lacked economic_substance and must be disregarded for federal_income_tax purposes accordingly we sustain respondent’s determination and we hold that the net_income earned by the pago and mckenzie trusts is properly taxable to the gouveiasdollar_figure v sec_6662 penalties sec_6662 and b authorizes a 20-percent penalty to be imposed on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations respondent bears the burden of production but petitioners have the burden_of_proof sec_7491 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 see also 85_tc_934 negligence is the lack of due care or failure to do what a reasonable person would do under the circumstances 28in light of our holding we need not address respondent’s alternative arguments that the income from the pago and mckenzie trusts is allocable to the gouveias under the assignment_of_income_doctrine or the grantor_trust_rules we have previously held that a taxpayer’s adoption of a flagrant tax_avoidance scheme repeatedly rejected by the courts is patently negligent 69_tc_1005 see also hanson v commissioner tcmemo_1981_ respondent has produced ample evidence to demonstrate that the trusts were created for the purpose of tax_avoidance and that they lacked economic_substance in addition when the gouveias created the trusts we had already considered several cases involving abusive business trusts and determined that the trusts would not be respected for federal_income_tax purposes see 79_tc_714 73_tc_1235 schneider v commissioner tcmemo_1987_560 hanson v commissioner supra the gouveias argue that the penalty should not be imposed because they had reasonable_cause for the underpayment and they acted in good_faith by relying on advice from accountants and tax_return_preparers sec_6664 provides that the sec_6662 accuracy-related_penalty shall not be imposed with respect to any portion of any underpayment if it is shown that a taxpayer acted in good_faith and that there was reasonable_cause for the underpayment in determining whether a taxpayer acted in good_faith we consider the taxpayer’s knowledge and experience the taxpayer’s reliance if any on the advice of well-informed and competent tax professionals and the taxpayer’s efforts to assess his proper tax_liability sec_1_6664-4 income_tax regs petitioner testified that before forming the trusts he spoke with his former tax_return_preparer who was not familiar with trusts met with a company called the independent trust consultants and read as much material as he could from libraries petitioner also testified that he hired his tax_return_preparer because she was familiar with estates and trusts and form_1041 but he did not ascertain her level of education the gouveias introduced no other evidence of their knowledge or degree of experience in tax matters moreover petitioner’s testimony does not establish that anyone with whom the gouveias consulted provided any advice upon which they relied or that the gouveias made any sincere effort to determine whether the trust arrangement would be respected for federal_income_tax purposes because the gouveias have not demonstrated that they acted in good_faith and that there was reasonable_cause for the underpayment we sustain respondent’s determination that the gouveias are liable for the accuracy-related_penalty under sec_6662 for and on any underpayment of income_tax attributable to unreported income from the pago and mckenzie trusts vi conclusion we have carefully considered all remaining arguments made by the parties for results contrary to those expressed herein and to the extent not discussed above we find those arguments to be irrelevant moot or without merit to reflect the foregoing decisions will be entered for respondent in docket nos and and appropriate orders will be entered in docket nos and
